                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

Sterling D. Brown,
              Plaintiff,
v.                                              Civil Action No. 2:18-cv-922

City of Milwaukee, et al.
             Defendants.
______________________________________________________________________________

           DEFENDANT’S MOTION TO STRIKE AFFIRMATIVE DEFENSES


       NOW COMES Defendant City of Milwaukee, through undersigned counsel, and

hereby moves this Court to strike Affirmative Defenses 5 and 12 that Defendant City of

Milwaukee filed in its August, 24, 2018 Answer. (Dkt. No. 28 at 50, ¶¶ 5, 12.) Affirmative

Defenses 5 and 12 read:




(Id.) Defendant City of Milwaukee, recognizes that discovery to date has not supported

these Defenses. Accordingly, there is no basis to maintain them in this proceeding. Thus,

Defendant City of Milwaukee, respectfully requests that this Court STRIKE Affirmative

Defenses 5 and 12.



          Case 2:18-cv-00922-PP Filed 07/06/21 Page 1 of 2 Document 89
       Plaintiff Sterling Brown has authorized the undersigned to represent to this court

that he has no objection to this motion.


       Dated at Milwaukee, Wisconsin this 6th day of July, 2021.


                                                TEARMAN SPENCER
                                                City Attorney

                                                s/ ROBIN A. PEDERSON
                                                Deputy City Attorney
                                                State Bar No. 01045759
                                                Attorneys for Defendant
                                                Milwaukee City Attorney’s Office
                                                800 City Hall
                                                200 East Wells Street
                                                Milwaukee, WI 53202
                                                Telephone: (414) 286-2601
                                                Fax: (414) 286-8550
                                                Email: rpederson@milwaukee.gov




                                            2

         Case 2:18-cv-00922-PP Filed 07/06/21 Page 2 of 2 Document 89
